Citation Nr: 1435819	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  07-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for right leg superficial venous insufficiency with evidence of stasis dermatitis. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION
 
The Veteran served on active duty from May 1970 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted the Veteran a temporary 100 percent rating, effective February 20, 2007, for her service-connected right leg superficial venous insufficiency based on surgical or other treatment necessitating convalescence, and assigned a 40 percent disability rating thereafter, effective April 1, 2007.  

The Veteran has since moved to Wyoming and original jurisdiction over her appeal lies with the RO in Cheyenne, Wyoming.

In a January 2008 rating decision, the RO again assigned the Veteran a temporary 100 percent rating, effective January 2, 2008, for right leg superficial venous insufficiency based surgical or other treatment necessitating convalescence, and then continued the 40 percent disability rating, effective March 1, 2008.

In November 2010, the Board remanded the Veteran's increased rating claim on appeal for further development.  The Board again remanded that claim and the Veteran's TDIU claim for additional development in March 2013.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

Following the Board's March 2013 remand, a document was associated with the claims file showing the Veteran was in receipt of benefits administered by the Social Security Administration (SSA), with a noted disability onset date in January 2009.  To date, a copy of her SSA records has not been associated with the claims file.  Remand is required to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

On remand, the AOJ should attempt to clarify the scope of representation by the Veteran's current Veteran's Service Organization (VSO), the Massachusetts Department of Veterans Affairs, as she has now moved to the state of Wyoming.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

Efforts to obtain SSA decisions and underlying records must continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, this fact should be noted in the record and communicated to the Veteran, who should be told of the efforts made to obtain the records and of any further actions that will be taken with regard to her claims.

2.  Contact the Massachusetts Department of Veterans Affairs (MDVA) and ask them to clarify the scope of their representation of the Veteran.  If MDVA is no longer able to represent the Veteran, contact the Veteran and provide her the opportunity to select another VSO to represent her in her appeal.

3.  Thereafter, review the claims file to ensure that the foregoing requested development, and any additional development indicated by the record has been completed, and if not, implement corrective procedures. 

4.  Finally, readjudicate the Veteran's increased rating and TDIU claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return her appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



